Citation Nr: 1550756	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-28 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a temporary total rating based on hospitalization from July to September 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for training, including from April to October 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A July 2010 rating decision granted service connection for major depressive disorder with anxiety and panic disorder, and assigned a 50 percent evaluation, effective March 2010.  By rating action dated February 2011, the RO assigned a 100 percent evaluation for the Veteran's service-connected psychiatric disability, effective September 23, 2009, the date her claim for service connection for a psychiatric disability was received.  

The July 2014 statement of the case noted that since service connection had not been established for a psychiatric disability when the Veteran was hospitalized in July 2009, a temporary total rating under the provisions of 38 C.F.R. § 4.29 was not warranted for that period.  She was notified that the February 2011 rating decision was final, and that the only way an earlier effective date could be assigned was for her to allege CUE in that determination.  The appellant's substantive appeal specifically indicates she was claiming CUE in the February 2011 rating decision.  This matter has not been adjudicated by the RO.  The United States Court of Appeals for Veterans Claims has held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered.  Harris v. Derwinski, 1 Vet. App. 180 (1990).  However, the RO has not formally adjudicated the issue of whether there was CUE in the February 2011 rating decision.  [The Board notes that adjudication on the CUE issue by the AOJ was deferred in October 2015 following certification of the appeal to the Board].  As such, a final decision on the claim for a temporary total rating based on hospitalization in excess of 21 days will be deferred pending completion of the development set forth in the REMAND section below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the issue of whether there was CUE in the February 2011 rating decision in assigning an effective date of September 23, 2009, for the award of service connection for major depressive disorder with anxiety and panic disorder.  If the CUE claim is denied, and if the Veteran files a timely notice of disagreement, then the AOJ must issue a statement of the case regarding this claim.  Only if a timely substantive appeal is received with regard to the claim of CUE in the February 2011 rating decision, should this issue be returned for appellate consideration.  

2.  Thereafter, the AOJ should review the record to ensure that the foregoing requested adjudication has been completed.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then, re-adjudicate the issue of entitlement to a temporary total rating based on hospitalization in excess of 21 days.  If the claim remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




